PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/684,403
Filing Date: 14 November 2019
Appellant: Robert Henry




_______________________________
Anuraj Chakraborty (Reg. No. 79,592)
For Appellant



EXAMINER’S ANSWER



This is in response to the appeal brief filed 20 May 2022.

(1)  Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action of 24 September 2021 from which the appeal is taken is being maintained by the examiner, except as noted below.  There are no new grounds of rejection.  Claims 39-46 and 48-55 are pending.
Only the following grounds of rejection are applicable to the appealed claims:
Claims 39-46 and 48-55 are rejected under 35 U.S.C. 112(b).
Claims 39-46 and 48-55 are rejected under 35 U.S.C. 101.
Claims 39-46 and 48-55 are rejected under 35 U.S.C. 103.

WITHDRAWN REJECTIONS
	The 35 U.S.C. 112(b) rejection of wording in claim 48 has been withdrawn.

Review of the record
The reasons for rejection include at least one incorporation by reference.  Thus, for easier understanding of the record, the pending 35 USC § 112(a) rejections, 35 USC § 101 rejections, and 35 USC § 103 rejections are reproduced below. 

Claims 39-46 and 48-55 are rejected under 35 U.S.C. 112(b)
Claim 39
The phrase “the at least one notification corresponding to the at least one unusual PWR transient condition” lacks proper antecedent basis.  The claim does not previously refer to a notification corresponding to an unusual PWR transient condition.
Claim 39 improperly includes two periods.  It is unclear where the claim ends.
The wording “the real time (analyses” lacks proper antecedent basis.  It is unclear whether “the real time” should be “the real time evaluation”.
It is unclear what constitutes “typically about every minute”.
It is unclear whether the wording in parenthesis is being positively recited. For example:
It is unclear whether the nuclear reactor transient behavior is “outside the NRC licensing basis”.
It is unclear whether the real time evaluation comprises “analyses performed as fast, or faster than the evolving plant transient information is recorded by the Plant Central Computer”.
It is unclear whether the specific intervals are every minute.
It is unclear whether the PDD comprises “stored plant information that characterizes the reactor design”.
It is unclear whether the PWR components comprise a “core, reactor, pressurizer, steam generators and containment”.
Claims 40 and 49
The claim recites using “PDD” and “time-dependent measurement data”.  It remains unclear how each of the “PDD” and the “time-dependent measurement data” is used.  It is unclear whether storing data in memory constitutes use of the data. 
Claims 41 and 50
The wording “confirmatory measurement associated with the plurality of PWR components” is unclear.  It is unclear whether “measurement” should be “measurement data”.  For example, note “confirmatory PWR measurement data” in claim 55.
Claim 46
The wording “confirmatory PWR measurement associated with the plurality of PWR components” is unclear.  It is unclear whether the “measurement” should be “measurement data”.  For example, note “confirmatory PWR measurement data” in claim 55. 
Conclusion
Thus, for the reasons set forth above, the claims are vague and indefinite.  They do not allow the public to be sufficiently informed of what would constitute infringement.

Claims 39-46 and 48-55 are rejected under 35 U.S.C. 101
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims are directed to an abstract idea.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims are not patent eligible.  Note the below analysis.

Patent Ineligible Subject Matter
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101.  However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[I]Jaws of nature, natural phenomena, and abstract ideas” are not patentable. e.g., Alice Corp. v. CLS Bank Intl, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)).  In accordance with that framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)).  Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products’ (Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” (id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267-68 (1854))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.”  Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”).  Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract . . . is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection’).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.”  Alice, 573 U.S. at 221 (quotation marks omitted).  “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77).  “[M]erely requiring] generic computer implementation fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO published revised guidance on the application of § 101.  USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”).  Under Step 2A of that guidance, we first look to whether the claim recites:

(1) 	any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2) 	additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3) 	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional’ in the field (see MPEP § 2106.05(d)); or
(4) 	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See Memorandum.

Step 1— Statutory Category
Claim 39 is directed to an apparatus that carries out the corresponding method of claim 48.  Thus, only claim 39 needs to be addressed.
Claim 39 is analyzed for eligibility in accordance with its broadest reasonable interpretation.  The subject matter of claim 39 relies upon computational operations (e.g., performing an evaluation on data; receiving data; using data; transmitting data; displaying data; and generating data) to manipulate existing information/data to generate additional information/data.  Claim 39 recites an apparatus.  An apparatus is one of the statutory categories of invention.
 (Step 1: YES) 

Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry.  In Prong One, we evaluate whether the claim recites a judicial exception.  For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
As best understood, claim 39 relies on analysis of data associated with a reactor to generate and transmit a notification.  Claim 39 requires, in relevant part, a processing system for: using design data and measurement data in performing an evaluation on received plant (transient) data; generating a notification corresponding to a reactor transient condition; transmitting the notification data; and displaying result data.
Claim 39 relies upon computational operations to manipulate existing data to generate additional data.  Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping.  Collecting and analyzing information, without more, is abstract.  Thus, claim 39 recites an abstract idea. 
(Step 2A - Prong One: YES).
Because claim 39 recites an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception. 
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.  This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Here, apart from the intended use features, the only additional element that is positively recited in claim 39 is the conventional feature of one or more elements that can receive data and transmit data.  In order to receive data and transmit data (i.e., communicate data) a communication device is conventionally used.  Thus, this limitation merely recites insignificant extra-solution activity to the judicial exception.  See Memorandum at 55 n. 31.  Accordingly, this element does not integrate the judicial exception into a practical application of the exception.
Claim 39 also does not pertain to an improvement to the functioning of a “computer system.” See MPEP § 2106.05(a).  There is no indication that a CPU being used needs to be more than a generic device.  Nor does claim 39 require a nuclear reactor along with a specific change in operation of the nuclear reactor based on analysis of specific data.  Absent evidence to the contrary, claim 39 merely relies on a computer system that includes generic components as a tool to perform the abstract idea.  See MPEP § 2106.05(f).
(Step 2A - Prong Two: NO).
Because the additional element in claim 39 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”

Step 2B — Inventive Concept
As noted, for Step 2B of the analysis we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional’ in the field.  See Memorandum.
Claim 39 does not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 
The pertinent issue is, namely, whether an additional element recited in claim 39
(i.e., the claim element in addition to the claim elements that recite an abstract idea) is
sufficient to amount to significantly more than the abstract idea itself.  This issue is
explained by the Federal Circuit, as follows: 
lt has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer- implemented scheme for mitigating settlement risks claimed a patent- ineligible abstract idea. 134 S. Ct. at 2352, 2355-56.  Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id.  After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357.  Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer.  Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60.
BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018).
Apart from the limitations that recite an abstract idea, the only additional feature that is positively recited in claim 39 is a notification and display data, which merely recite insignificant extra-solution activity to the judicial exception.  The additional elements, individually and as an ordered combination, does not transform the nature of the claim into a patent-eligible application.  Claim 39 does not recite how the notification is used. Nor does claim 39 require any specific change in operation of a nuclear reactor.  Nevertheless, any intended use of providing the notification to facilitate the management of reactor transient conditions is mere post-solution activity.  The use is merely a result of conventionally using a notification (e.g., providing information), which was determined in the computational operations.  Taken alone or as an ordered combination, the additional element (notification) does not amount to a claim as a whole that is significantly more than the judicial exception.  Using a notification from the computational operations is not a meaningful limitation that alone can amount to significantly more than the exception.  Nor is displaying data a meaningful limitation that alone can amount to significantly more than the exception.  Also, claim 39 merely relies on a conventional reactor that includes generic components as a tool to apply the abstract idea.  The application of the abstract idea to generic components does not transform the claim into a patent-eligible application of the abstract idea.
(Step 2B: NO).

Analysis Conclusion
The examiner has shown that claim 39 is directed to an abstract idea, and lacks an additional element that would amount to significantly more than the abstract idea.  The computational operations (algorithm/equations) is a mathematical relationship which is similar to those found by the courts to be abstract.  Claim 39 relies on analysis of data associated with a reactor to generate and transmit a notification.  The claim relies upon computational operations to manipulate existing data to generate additional data.  Claim 39 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 
The claim also does not pertain to an improvement to the functioning of a “computer system.”  There is no indication that a CPU being used needs to be more than a generic device.  Nor does the claim integrate the judicial exception into a practical application.  For example, claim 39 does not require a nuclear reactor along with a specific change in operation of the nuclear reactor based on analysis of specific data.  Absent evidence to the contrary, claim 39 merely relies on a computer system that includes generic components as a tool to perform the abstract idea.
Nor does claim 39 include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  Again, the claim does not require any specific change in operation of a nuclear reactor.  Any intended use of providing a notification to facilitate the management of reactor transient conditions is mere post-solution activity.  
The computational operations relied on in claim 39 are additionally for automation of human activity.  That is, the computational operations are used to replace human resources by automating the work.  Thus, the subject matter of claim 39 is also directed to organizing human activity, which is an abstract idea.  
Thus, claim 39 is rejected as not being directed to patent eligible subject matter under 35 U.S.C. § 101.  A similar conclusion applies to dependent claims 40-46 and 48-55.  Claim 48 is directed to the corresponding method of using the apparatus of claim 39.  Claims 40-46 and 49-55 merely recite further embellishment of the abstract idea, and do not amount to anything that is significantly more than the abstract idea itself.

Claims 39-46 and 48-55 are rejected under 35 U.S.C. 103
Claims 39-46 and 48-55, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 5,309,485) in combination with AERB (Board, Atomic Energy Regulatory, "Design of Pressurised Heavy Water Reactor Based Nuclear Power Plants", Safety Code No. AERB/NPP-PHWR/SC/D (Rev-1), Mumbai 2009).
As previously discussed, as best understood the claims are directed to receiving data, generating data, transmitting data, and displaying data, which is conventional in the art.  As best understood, a nuclear reactor is not being positively recited.
Chao discloses a system for facilitating the management of reactor transient conditions.  For example, Chao discloses at least one computer (24, 24a), at least one database (86, 92), and sensors/monitors (26).  Chao discloses analyzing reactor data, reactor design data, and reactor measurement data (e.g., col. 7, lines 47-53).  Chao also communicates (receives and transmits) data accordingly.  Chao also provides to the control room a notification (e.g., a warning) to a user device (e.g., a display device) in response to a determined reactor transient condition (e.g., col. 6, lines 27-32).
AERB shows that it is well known in the art to analyze design data, measurement data, and important (and emergency) plant data outside of the main control room of a nuclear plant, and provide analysis results to the control room.  For example, AERB discloses a nuclear plant with a backup control room (section 6.6.5) and an emergency control center (section 6.7).
Chao desires that notification/warning analysis data be sent to the control room (e.g., col. 6, lines 10-16 and 27-32).  Modification of Chao to have included analyzing reactor data outside of the control room, and then sending results of analyzed reactor data to the control room and/or managing the plant from outside the control room based on the analyzed reactor data, as suggested by AERB, would have been obvious to one of ordinary skill in the art.  The dependent claims merely imply intended use of different types of conventional nuclear reactor data, which the modified Chao is capable of using.

(2)  Response to Arguments

Arguments against the 35 USC § 101 rejections
Appellant argues (on page 9) that “the present application adds significantly more to the abstract idea”, and claims the following module features:
the at least one engineering module being configured for performing at least one engineering evaluation on the plurality of stored PDD and the plurality of PWR measurement data imposed by the shut down transient to generate at least one engineering analysis data corresponding to the at least one engineering module;
the evaluation module being configured for comparing the at least one engineering analysis data and identifying the at least one PWR transient condition; and
the decision module being configured for generating a plurality of options based on the at least one PWR transient condition that, if not corrected, could damage the reactor core of the PWR system.

The examiner maintains, as previously discussed, that the claim 39 subject matter (especially the above argued modules) relies upon computational operations (e.g., performing an evaluation on data; receiving data; using data; transmitting data; displaying data; and generating data) to manipulate existing information/data to generate additional information/data.  The computational operations (algorithm/ equations) is a mathematical relationship which is an abstract idea.  Claim 39 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.  The claim lacks an additional element that would amount to significantly more than the abstract idea.  Nor does the claim integrate the judicial exception into a practical application.  The claim does not require a nuclear reactor or any specific change in operation of a nuclear reactor.  Furthermore, the claim 39 subject matter is directed to organizing human activity, which is also an abstract idea.

Arguments against the 35 USC § 103 rejections

Appellant sets forth arguments (beginning on page 9) regarding issues 1-5:
(1) 	Chao is directed to BWR plants, whereas Appellant’s application is for PWR plants.  
(2) 	Chao relates to the stability of the core power when the reactor core is generating high fission power, whereas in Appellant’s application shut down transients are induced by separation from the electrical grid.
(3) 	Chao proposes stabilizing the core power when the demand from the electrical grid necessitates changes in the fission power generation rate, whereas in Appellant’s application (without fission power) the only power generated in the reactor core is that due to radioactive decay of the fission products (decay heat).
(4) 	Chao’s reactor systems are all operating within the NRC licensing basis parameters, whereas Appellant’s application relates to an unusual event that is outside of the NRC licensing basis parameters.
(5) 	Chao is intended for use in the reactor control room, whereas in Appellant’s application the evaluation of data and the formation of the actions to be taken occur in a TSC which is outside of the main control room.

The examiner’s reply to the above arguments regarding issues 1-5:
(1) 	Chao can be used with PWR plants.  For example, note col. 13, lines 4-9.  Regardless, claim 39 does not recite a nuclear reactor.  Rather, the claim  is directed to computational operations to manipulate existing data to generate additional data.  
(2) 	Claim 39 lacks mention of any separation from the electrical grid.
(3) 	Claim 39 lacks mention of any decay heat.
(4) 	Chao is used with abnormal transient events/conditions (e.g., col. 2, line 28; col. 3, lines 45-46) which can include those outside of the NRC licensing basis parameters.  There is nothing in Chao that limits it to operation within NRC licensing basis parameters.
(5) 	There is nothing in Chao that prevents analyzing the data outside of the control room, and then providing the results to an operator in the control room (e.g., col. 6, lines 10-16 and 27-32).  Regardless, the AERB reference is applied to show that it is well known in the art to analyze data outside of the main control room and then provide the results to said control room.  Furthermore, the skilled artisan would understand that a data analysis computer does not need to be physically located inside a control room, especially when there is a lack of valuable space (e.g., which is prioritized for display monitors) in said control room.

Appellant’s additional comments appear to be directed at alleged advantages of the application.  However, these alleged advantages are not brought forth in the recited structure of independent apparatus claim 39.

Dependent claims stand or fall together with the independent claim
Appellant has not presented any specific arguments with regard to any specific features in the dependent claims.  Thus, the examiner submits that the rejections of the dependent claims stand or fall together with the rejections of the independent claim 39.


CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/DANIEL WASIL/ 
Examiner, Art Unit 3646 
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        



Conferees:

/Terry Lee Melius/
RQAS – OPQA
                                                                                                                                                                                                       /JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on 18 March 2013.